Wyly, J.
The controversy in this case is about the appointment of a dative executor and an administrator. The heirs oppose the appointment on several grounds, the most effectual being there is no sucees*57sion to administer, because they have long since gone into possession under a regular order of court.
The application for administration was filed in October, 1869. In 1867 the Probate Court put the heirs in possession of the succession of their father and mother. This terminated the succession; the property passed to the heirs, and the debts of the deceased became the debts of the heirs, each being liable for his virile share.
If the applicant for administration be a creditor, his remedy is against the heirs.
It is therefore ordered that the judgment appealed from be annulled, and it is ordered that the application of Pierre Maspero be rejected with costs of both courts.